Title: To Benjamin Franklin from Dumas, 15 March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 15e. Mars 1779
Les Etats d’Hollande se séparerent Samedi, sans avoir rien résolu du tout. Ils se rassembleront demain en huit.

J’ai eu le plaisir de voir arriver successivement Mr. Sturler de l’Altemberg & Mr. De Neufville. L’un & l’autre m’ont appris les arrangemens pris avec ce dernier, tant de votre part, Monsieur, que de la part d’autres personnes respectables. J’ai, de mon côté, pris les miens avec Mr. De Neufville, pour tirer à l’avenir par lui, de 6 en 6 mois, les appointemens que je tirois ci-devant par Mrs. Grand; & dans l’espérance que vous l’approuverez, Monsieur, je tirerai à son ordre, à la fin de ce mois, une Lettre à Usance, de 100 Louis-d’or, pour la premiere moitié de cette année, qui sera échue en Juin prochain.
Mr De Neufville vint ici d’Amst. Samedi matin. Il m’a dit qu’il étoit venu pour voir 3 personnes: Notre Ami, G—— F——, & votre serviteur. Il ne fut qu’un quart-d’heure avec chacun de ces deux, & me pria de lui tenir compagnie tout le reste de la journée. Nous fumes à la Comédie; ce que je n’avois pas fait depuis plusieurs années. Le Prince & la Princesse y étoient, qui nous fixerent beaucoup. Je suis sensible, comme je le dois, à toutes les choses obligeantes que ces deux Messieurs m’ont dites de votre part. J’espere que la goute a cessé. Je ne suis pas trop bien non plus depuis plusieurs semaines: mais je me ménage présentement pour le temps où je desire de pouvoir enfin vous aller rendre mes devoirs en personne. J’ai mis en ordre le projet du futur Traité, que notre Ami m’avoit remis; & je le garde, pour avoir l’honneur de vous le présenter moi-même, quand vous me le permettrez.
Ces deux Messieurs m’ont assuré que j’aurai bientôt de la besogne, dont personnne ne devra avoir connoissance, & que vous me donnerez vos instructions sur la maniere dont je devrai me conduire avec diverses personnes. Tant mieux car je suis souvent très-embarrassé; & les pas glissants, au lieu de diminuer, se multiplient.

Je suis avec un très-grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Passy à Son Exc. Mr. FranklinMa derniere, du 3 au 9 Mars, étoit sous couvert de Mr. Grand.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min. Plenip. des Etats-unis / de l’Amerique / à Passy./.
Notation: Dumas la haie, March. 15. 79
